Exhibit 10.1 ACQUISITION AGREEMENT AND PLAN OF SHARE EXCHANGE AGREEMENT, made effective this January 28, 2010 (the “Effective Date”) by and among Paradigm Oil and Gas, Inc., a Nevada corporation, (“PDGO”); Intergrated Oil & Gas Solutions Corp., a Texas corporation (“INTERGRATED”); and the persons executing this agreement (referred to collectively as “Shareholders” and individually as “Shareholder”) who own 100% of the outstanding equity of INTERGRATED. RECITALS WHEREAS, PDGO desires to acquire all of the issued and outstanding common stock of INTERGRATED in exchange (the “Exchange”) for 42,000,000 shares of common stock of PDGO; and WHEREAS, INTERGRATED and the Shareholders agree to enter into the Exchange which shall result in INTERGRATED becoming a subsidiary of PDGO with the former Shareholders of INTERGRATED controlling a majority of PDGO; and NOW, THEREFORE, in consideration of the mutual promises, covenants, and representations contained herein, the parties hereto intending to be legally bound hereby, agree as follows: ARTICLE 1 EXCHANGE OF SECURITIES 1.1 Issuance of Shares. Subject to all of the terms and conditions of this Agreement, the parties hereto agree that the shareholders of INTERGRATED shall deliver all of the currently issued and outstanding shares of INTERGRATED and PDGO shall deliver 42,000,000 shares to be issued on the basis of one share of common stock of INTERGRATED exchanged for one share of PDOG ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF INTERGRATED INTERGRATED hereby represents and warrants to PDGO that: 2.1 Organization. INTERGRATED is a corporation duly organized, validly existing, and in good standing under the laws of the State of Texas, has all necessary corporate powers to carry on its business as now owned and operated, and is duly qualified to do business and is in good standing in each of the states and other jurisdictions where its business requires qualification. 2.2 Capital.
